Exhibit 10.5


INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
______________________, 20__ by and between Brunswick Corporation, a Delaware
corporation (the "Corporation"), and _______________________ ("Indemnitee").


WHEREAS, the Corporation is a Delaware corporation;
WHEREAS, at the request of the Corporation, Indemnitee currently serves as a
director of the Corporation and may, therefore, be subjected to claims, suits or
proceedings arising as a result of his service;


WHEREAS, as an inducement to Indemnitee to continue to serve as a director, the
Corporation has agreed to indemnify Indemnitee against expenses and costs
incurred by Indemnitee in connection with any such claims, suits or proceedings,
to the fullest extent that is lawful; and


WHEREAS, the parties to this Agreement desire to set forth their agreement
regarding indemnification.


NOW, THEREFORE, the parties agree as follows:
1. Acts and Omissions Covered By This Agreement. This Agreement shall cover any
act or omission by an Indemnitee which (i) occurs or is alleged to have occurred
by reason of his being or having been a director, (ii) occurs or is alleged to
have occurred before, during or after the time when the Indemnitee served as a
director and (iii) gives rise to, or is the direct or indirect subject of a
claim in any threatened, pending or completed action, suit or proceeding at any
time or times whether during or after his service as a director.


2. Indemnity.

 
(a)
The Corporation hereby agrees to indemnify, and keep indemnified in accordance
with, and to the fullest extent permitted by the Corporation's charter and that
is lawful, and regardless of any by-law provision to the contrary, Indemnitee,
from and against any expenses (including attorney's fees), judgments, fines,
taxes, penalties and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that he is or was a director of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise and whether or not such action is by or in the right of the
Corporation or that other corporation, partnership, joint venture, trust or
other enterprise with respect to which the Indemnitee serves or has served.




 
(b)
Despite anything to the contrary in subsection (a), the Corporation agrees to
indemnify Indemnitee in a suit or proceeding initiated by the Indemnitee only if
the Indemnitee acted with the authorization of the Corporation in initiating
that suit or proceeding. However, an arbitration proceeding brought under
Section 8 shall not be subject to this subsection (b).




 
(c)
Except as set forth in Section 5 (Advancement of Expenses), the specific amounts
that were actually and reasonably incurred shall be indemnified by the
Corporation in the amount submitted by the Indemnitee unless the Board of
Directors (the “Board”) determines that the request is unreasonable or unlawful.
If the Board so determines and the Board and the Indemnitee cannot agree, any
disagreement they have shall be resolved by a decision of the arbitrator in an
arbitration proceeding pursuant to Section 8. For purposes of this Agreement,
references to "other enterprises" shall include employee benefit plans;
references to "fines" shall include any excise taxes assessed on a person with
respect to an employee benefit plan; and references to "serving at the request
of the Corporation" shall include any service as a director, officer, employee
or agent of the corporation which imposes duties on, or involves services by,
such director, officer, employee, or agent with respect to an employee benefit
plan, its participants, or beneficiaries.



3.  Burden of Proof. Indemnitee shall be presumed to be entitled to
indemnification for any act or omission covered in Section 1 of this Agreement.
The burden of proof of establishing that Indemnitee is not entitled to
indemnification because of the failure to fulfill some requirement of Delaware
law, the Corporation's charter, by-laws, or this Agreement shall be on the
Corporation.


4.  Notice by Indemnitee. Indemnitee shall notify the Corporation in writing of
any matter with respect to which Indemnitee intends to seek indemnification
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written threat thereof; provided, however, that failure to so notify the
Corporation shall not constitute a waiver by Indemnitee of his rights hereunder.


5. Advancement of Expenses. In the event of any action, suit or proceeding
against Indemnitee which may give rise to a right of indemnification from the
Corporation pursuant to this Agreement, following written request to the
Corporation by the Indemnitee, the Corporation shall advance to Indemnitee
amounts to cover expenses incurred by Indemnitee in defending the action, suit
or proceeding in advance of final disposition upon receipt of (i) an undertaking
by or on behalf of the Indemnitee to repay the amount advanced in the event that
it shall be ultimately determined in accordance with Section 3 of this Agreement
that he is not entitled to indemnification by the Corporation, and (ii)
satisfactory evidence as to the amount of such expenses. Indemnitee's written
certification together with a copy of the statement paid or to be paid by
Indemnitee shall constitute satisfactory evidence unless determined to the
contrary in an arbitration proceeding conducted pursuant to Section 8 of this
Agreement.


6. Non-Exclusivity of Right of Indemnification. The indemnification rights
granted to Indemnitee under this Agreement shall not be deemed exclusive of, or
in limitation of, any rights to which Indemnitee may be entitled under Delaware
law, the Corporation's charter or By-laws, any other agreement, vote of
stockholders or directors or otherwise.


7. Termination of Agreement and Survival of Right of Indemnification.

 
(a)
Subject to subparagraph (b) of this section, this Agreement shall terminate when
the Indemnitee's term of office as a director ends.




 
(b)
The rights granted to Indemnitee hereunder shall continue after termination as
provided in Section 1 and shall inure to the benefit of Indemnitee, his personal
representative, heirs, executors, administrators and beneficiaries, and this
Agreement shall be binding upon the Corporation, its successors and assigns.



8. Arbitration of all Disputes Concerning Entitlement. Any controversy or claim
arising out of or relating to this Agreement including, without limitation, the
Indemnitee's entitlement to indemnification under this Agreement, shall be
settled by arbitration in the City of Chicago administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Interest on any judgment shall be assessed at a
rate or rates the arbitrator considers just under the circumstances. If it is
necessary or desirable for the Indemnitee to retain legal counsel or incur other
costs and expenses in connection with enforcement of his rights under this
Agreement, the Corporation shall pay his reasonable attorneys' fees and costs
and expenses in connection with enforcement of his rights (including the
enforcement of any arbitration award in court), regardless of the final outcome,
unless the arbitrator determines that under the circumstances recovery by the
Indemnitee of all or a part of any such fees and costs and expenses would be
unjust.


9. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to its choice
of law provisions.
 
10. Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, this invalidity or unenforceability shall not affect the
validity or enforceability of any other provisions of this Agreement, and this
Agreement shall be interpreted as though the invalid or unenforceable provision
was not part of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above stated.


BRUNSWICK CORPORATION    INDEMNITEE
 
By:
       
Marschall I. Smith
 
[NAME]
 
Vice President, General Counsel
and Secretary
 
Director

 

